Citation Nr: 1232162	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 1954.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

As noted in the September 2011 Board decision, in a March 2010 statement and an August 2011 hearing before the Board, the Veteran's accredited representative raised the issues of whether there was clear and unmistakable error in rating decisions dated in May 1960 and October 2007.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.  Such development has not yet been accomplished, and the Board is again referring these issues to the RO.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  .


FINDINGS OF FACT

1.  Wolff Parkinson White syndrome clearly and unmistakably preexisted active service and clearly and unmistakably was not permanently aggravated beyond its natural progression during active service.

2.  Left bundle branch block was not present during active service or within one year of active service, and it is not otherwise etiologically related to active service.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated during active service, and the incurrence or aggravation of a heart disorder during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the veteran what information or evidence is needed in order to substantiate the claim and it must assist the Veteran by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements apply to all five elements of a service connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in February 2010.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the RO in June 2010.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and a VA examination report with an addendum medical opinion are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  With respect to the VA examination and medical opinion addendum, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the October 2011 VA examination report and November 2011 VA addendum medical opinion report obtained in this case are adequate, as together, they are predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, and a review of the claims file, and they contain a medical opinion with an adequate supporting rationale.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and endocarditis, including all forms of valvular heart disease, arteriosclerosis, or organic heart disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 03-03, 69 Fed. Reg. 25178 (2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

Where a preexisting disease or injury is noted on the entrance examination, the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

The service treatment records reflect that the August 1952 pre-induction report of medical examination showed a normal heart examination.  The January 1954 induction examination also reported a normal heart examination. 

An April 16, 1954 service treatment record noted that the Veteran's complained of pain around the heart area.  It was noted that the Veteran had previously had about five episodes of rapid heart action which begin suddenly and usually last 45 to 60 minutes.  The Veteran indicated that he had his first episode the night before coming into the service and had four or five episodes since that time.  The present episode began at approximately 2:00 p.m. and spontaneously ended at approximately 4:30 p.m. when the Veteran was on his way to get an electrocardiogram (EKG).  About 10 to 15 minutes after the tachycardia began, the Veteran stated that he would get a burning, stinging type of pain.  The EKG revealed Wolff Parkinson White syndrome.  

A service treatment record entitled "Clinical Summary" noted that the Veteran was admitted to the U.S. Army Hospital at Camp Chaffee on April 17, 1954 with a diagnosis of Wolff Parkinson White Syndrome.  On admission, the Veteran gave a history of having an episode of paroxysmal tachycardia in December 1953, lasting from 45 to 60 minutes, associated with very slight chest pain.  He stated that he had recurrences three times, with the last episode on April 16, 1954.  Physical examination revealed a Grade I systolic murmur in the aortic area, that was fairly well transmitted to the neck.  The second aortic sound was normal.  Serial EKGs revealed an intermittent Wolff Parkinson and White phenomena, with "some" inversion of the T waves in the fifth cranial nerve, ophthalmic division, fifth cranial nerve, mandibular division, and arteriovenous fistula during a period of normal complexes.  Because of the previous history of paroxysms of tachycardia and the occurrence of paroxysm during basic training, as well as EKG evidence of a conduction disturbance, it was recommended that the Veteran be separated from the service.  The diagnosis was paroxysmal tachycardia, due to abnormal conduction, Wolff Parkinson White phenomena, which existed prior to entry.  

An April 19, 1954 service treatment record noted that the Veteran had his first episode of paroxysmal tachycardia in December 1953.  It lasted 45 to 60 minutes and was associated with very slight chest pain.  It began and terminated abruptly.  He had a recurrence of this three times, at four to six week intervals.  The last episode was on April 16, 1954.  The Veteran stated that it began while he was talking to a fellow trainee at a lecture class.  The episode lasted for two hours and terminated spontaneously.  It was associated with considerable chest pain that persisted for two days after the episode.  

A May 1, 1954 service treatment record noted that a routine EKG showed no evidence of Wolff Parkinson White syndrome.  

A May 1954 Physical Evaluation Board report noted that EKGs revealed Wolff Parkinson White syndrome.  Physical examination of the heart was negative but it was noted that the Veteran had been hospitalized at Camp Chaffee because of tachycardia due to rapid conduction phenomenon, Wolff Parkinson White.  It was noted under the summary of defects and diagnoses section that the Veteran had paroxysmal tachycardia, due to abnormal conduction of Wolff Parkinson White phenomenon.  It was noted that it was not incurred in the line of duty, and that it existed prior to service.  

The May 1954 report of medical history for the Physical Evaluation Board noted that the Veteran described a fast beating heart.  The Veteran stated that the fast beating occurred at different times and caused discomfort and pain.  The physician's summary and elaboration of all pertinent data reflected that the Veteran experienced shortness of breath during an attack of rapid heart action, palpitation of heart during attacks, and hospitalization at Camp Chaffee on April 17, 1954 during the attack.  The diagnosis was Wolff Parkinson White syndrome, with tachycardia.  

A May 1954 Disposition Board Proceedings for Officers noted that the Veteran had paroxysmal tachycardia, due to abnormal conduction of Wolff Parkinson White phenomena.  It was noted that the Veteran did not meet the minimum standard requirements for enlistment or induction.  It was further noted that the Veteran entered active duty on January 15, 1954 and that due to the heart condition the Veteran was to be separated from the service.  

Subsequent to service discharge, a November 1976 private treatment record indicated that the Veteran was admitted with supraventricular tachycardia and findings of Wolff Parkinson White syndrome.  The report indicated that the Veteran was at home and had an episode of rapid heartbeat.  On evaluation, he had an extreme tachycardia and was taken to the emergency room via ambulance.  It was noted that the Veteran had several episodes similar to this, beginning between the ages of 18 to 20 years.  The impression was supraventricular tachycardia, preexcitation syndrome, Wolff Parkinson White pattern.  It was further noted that this arrhythmia might repeat on this patient, as he was prone to it.  EKG testing was accomplished after conversion of the arrhythmia, and it demonstrated abnormal sinus rhythm, with a Wolff Parkinson White configuration.  

An August 2007 letter from a private doctor noted that based upon the several years of treating the Veteran, and the oral history provided by the Veteran, it appeared that the rapid heart rate for which the Veteran was discharged from the Army was due to the rigors of the training and not an intrinsic heart condition.  The Veteran had not had a diagnosis or history prior to military service of any heart condition, which would have included tachycardia, nor was there any suggestion of tachycardia or other underlying heart condition during the physical performed prior to the Veteran being admitted to the service.

An October 2010 private treatment record indicated that the Veteran underwent an EKG.  The EKG demonstrated an underlying left bundle branch block, which remained throughout the testing.  There was no evidence of Wolff Parkinson White syndrome at rest or during exercise, nor was there evidence of supraventricular tachycardia.  

An October 2011 VA examination reported that the Veteran first recalled having heart symptoms while he was in the service.  He stated that he was sitting in a class when his heart began to beat rapidly.  The Veteran went out and sat in the hall.  Someone took him to medical and he ended up in the hospital for his heart.  A diagnosis of Wolff Parkinson White syndrome was made and the Veteran was discharged from service due to the condition.  The Veteran stated that since service discharge, he did not seek care except one time for this condition, but usually laid down on a bed until it passed.  The Veteran reported that flare-ups were caused with any upper body exertion such as heavy lifting and was always careful not to overexert himself due to this condition.  He indicated that a doctor prescribed medication for his heart condition, but he only took it for a short while.  On examination, the VA examiner found that the Veteran did not have congestive heart failure, nor any evidence of a myocardial infarction, heart valve condition, or any infectious cardiac conditions.  The examiner found cardiac arrhythmia.  On the EKG, left bundle branch block arrhythmia was found.  

The VA examiner stated that Wolff Parkinson White syndrome is an intermittent syndrome which occurred periodically in the affected individual's heart tissue.  Wolff Parkinson White syndrome is an extra pathway that sent signals to the individual's heart tissue that could cause a potentially fatal arrhythmia.  The examiner opined that this was a structural defect that would have preceded the Veteran's entry into military service.  The examiner also stated that the Veteran had not had an episode with severe consequences based on the natural history of the illness.  

The VA examiner further commented on the private physician's October 2010 letter, which stated that on the day of the Veteran's stress test, he did not see evidence of Wolff Parkinson White syndrome, either at rest, or induced with a stress test.  The VA examiner commented that this did not signify that the Veteran did not have Wolff Parkinson White syndrome; it only meant that this intermittent disease did not show itself on the day of the private examination.  The VA examiner specifically pointed out that the private physician did not have access to the EKGs that were performed while the Veteran was in service.  The VA examiner further noted that the private physician diagnosed left bundle branch block based upon the Veteran's stress test.

The VA examiner opined that the left bundle branch block was a separate issue.  It was not related to, and was not present on the EKGs conducted in service.  Based upon a review of the records and medical literature, the Wolff Parkinson White diagnosis while in service continues to be a concern based upon the in service findings.  Based on natural history of the condition, the VA examiner opined that the defect predated the Veteran's entrance into military service.  The examiner also opined that the currently diagnosed left bundle branch block was not related to military service.

In a October 2011, VA outpatient treatment record the Veteran stated that he had only had heart palpitations a few times in his life, with the last episode approximately four years previously.

In a November 2011 addendum opinion report, the VA physician opined that the Wolff Parkinson White syndrome was not permanently aggravated beyond its natural progression by military service.  The examiner stated that the extra electrical pathway of Wolff Parkinson White syndrome is present at birth.  Further, the examiner stated that the Veteran had not had complications, hospitalizations, or procedures subsequent to service discharge that were related to the disorder that would indicate a worsening of the condition.  The examiner further stated that the Veteran did not report any symptoms related to the condition for many years.

A February 2012 private medical examination reported a history that the Veteran was in good health prior to joining the Army.  He played baseball and football.  While in basic training, he was able to undergo a lot of calisthenics and strenuous work.  The examiner indicated that after a run of about ten miles, he developed chest pain, palpitations, and weakness.  The Veteran was admitted to the Army hospital, and records reviewed revealed that he had Wolff Parkinson White syndrome and paroxysmal atrial tachycardia.  He was discharged for supraventricular tachycardia.  The Veteran reported that he continued to have episodes of paroxysmal atrial tachycardia more than four times a year, that would last about four to five minutes.  After an episode, the Veteran reported he was very weak for the rest of the day and the next day.  Because of his supraventricular tachycardia, he could not progress in his hope for a profession as a jockey.  The private physician noted the following about the Veteran: 

He may have a had a propensity for Wolff-Parkinson-White syndrome prior to being in the service.  However, the propensity did not manifest itself until the rigorous ten mile hike and training.  The extra stress on his heart and the stress hormones sensitized the heart.  It is to be noted that he was initially having intermittent Wolff Parkinson White QRS complexes.  This is indicative that he was not having any Wolff-Parkinson-White syndrome prior to the service.  It is also indicative that the stress of the physical exercise and the stress hormones caused sensitization of the supraventricular portion of the heart resulting in subsequent supraventricular tachycardia and paroxysmal atrial tachycardia that have plagued him the rest of his life.  It is more likely than not that his strenuous exercise and the stress hormones associated with the strenuous exercise in the Army caused widening of his QRS complex and subsequent sensitization of the heart and frequent paroxysmal atrial tachycardia."

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's heart disorder, diagnosed as Wolff Parkinson White syndrome, existed prior to service and clear and unmistakable evidence demonstrates that his pre-existing Wolff Parkinson White syndrome was not aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.  

Initially, the Board notes that a heart disorder was not noted at service entry.  Specifically, the August 1952 pre-induction examination and the January 1954 induction examination both note normal examinations of the heart.  As such, the Veteran is presumed sound at service entry and the presumption of soundness attaches.  However, the VA examiner in October 2011 stated that Wolff Parkinson White syndrome is caused by a structural defect involving an extra electrical pathway, which is present at birth.  The VA examiner also stated that Wolff Parkinson White syndrome is an intermittent syndrome, and as such, it does not show itself at each and every examination of the heart.  However, the VA examiner stated that the EKGs conducted during the Veteran's period of service clearly reflect Wolff Parkinson White pattern.  Based upon medical literature showing that this disorder is a structural defect present at birth, as well as based upon the Veteran's self-reported history during service of having had at least one similar incident of fast beating heart/episode of paroxysmal tachycardia prior to service, the VA examiner determined that Wolff Parkinson White syndrome existed prior to the Veteran's entry into military service.

In this case, the Veteran's statements to the military doctors that he experienced his heart beating fast prior to service entrance, and that the episodes in service were the same as prior to service, are competent evidence as to what he experienced prior to service.  Moreover, the Board finds these statements credible, as the Veteran's statements were consistent throughout his treatment in service and he had an interest in achieving a proper diagnosis.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Based on the Veteran's competent and credible statements, thorough examinations of the Veteran, and multiple EKGs, the military physicians diagnosed paroxysmal tachycardia due to an abnormal conduction, Wolff Parkinson White phenomena, and found that this disorder existed prior to military service.

The August 2007 private physician stated that the Veteran had not had a diagnosis or history of any heart condition prior to military service, which would have included tachycardia, nor was there any suggestion of tachycardia or other underlying heart condition during the induction physical examination.  In October 2010, another private physician stated that the current EKG revealed no evidence of Wolff Parkinson White syndrome.  Finally, the February 2012 private physician stated that the Veteran's propensity for Wolff Parkinson White syndrome did not manifest itself until the rigorous ten mile hike and training during service, the stress of which sensitized the heart.  The February 2012 private physician also opined that the fact that the Veteran was initially having intermittent Wolff Parkinson White ventricular complexes was indicative that he was not having Wolff Parkinson White syndrome prior to service, and indicative that stress of physical exercise and stress hormones caused sensitization of the supraventricular portion of the heart, resulting in the subsequent tachycardia that has plagued him the rest of his life.

Nevertheless, the weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Neither the August 2007 private doctor nor the October 2010 private doctor discussed the intermittent nature of Wolff Parkinson White syndrome, and neither had access to the in-service EKGs which the 2011 VA examiner and the military service physicians clearly felt warranted a diagnosis of Wolff Parkinson White syndrome, when rendering their opinions that the Veteran had no pre-service heart diagnosis, and no current diagnosis of Wolff Parkinson White syndrome, respectively.  Moreover, none of the private physicians, to include the February 2012 private physician, discussed the medical literature showing that Wolff Parkinson White is a structural disorder, which would be present at birth.  Finally, these opinions are based, in part, upon the inaccurate factual premise that the Veteran did not have an episode of paroxysmal tachycardia prior to service.  Accordingly, the Board concludes that the August 2007, October 2010, and February 2012 private medical opinions are of limited probative value.  

The Board finds that there is undebatable evidence meeting the standard of clear and unmistakable evidence showing that the Veteran's Wolff Parkinson White syndrome, a structural defect present at birth, existed prior to the Veteran's active service.  Moreover, the Board also finds clear and unmistakable evidence that the Veteran's pre-existing Wolff Parkinson White syndrome was not aggravated by his military service.  The findings of the Physical Evaluation Board made at the time of his service indicated Wolff Parkinson White syndrome that was not incurred in the line of duty and the Physical Evaluation Board specifically found that this disorder was not aggravated by service.  Additionally, the 2011 VA examiner unequivocally stated that the Veteran's Wolff Parkinson White syndrome was not permanently aggravated beyond its natural progression by military service.  There is no competent evidence of record that Wolff Parkinson White syndrome was aggravated by the Veteran's military service. 

Accordingly, the Board concludes that the presumption of soundness regarding the Veteran's Wolff Parkinson White syndrome at induction is rebutted by clear and unmistakable evidence that Wolff Parkinson White syndrome existed prior to his entry into service and by clear and unmistakable evidence that Wolff Parkinson White syndrome was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

With regard to the heart disorder diagnosed as left bundle branch block, the service treatment records do not show evidence of a left bundle branch block.  The medical evidence reflects that this disability was first diagnosed decades after service, in 2010.  Moreover, left bundle branch block was present during the one year period after service, or that he has experienced ongoing symptomatology due to left bundle branch block since service.

The October 2011 VA examiner opined that the left bundle branch block was a separate heart issue entirely, and was not related to Wolff Parkinson White Syndrome.  There is no medical or lay evidence to the contrary.  The VA examiner opined that the left bundle branch block was not etiologically related to service because it is medically unrelated to the heart disorder found during service.  The Veteran's heart was extensively examined during service, and the VA examiner opined that the current diagnosis of left bundle branch block is unrelated to anything found during service.  The internet article submitted by the Veteran states that a left bundle branch block is caused by heart disease, congestive heart failure, thickened, stiffened or weakened heart muscle (cardiomyopathy), and high blood pressure (hypertension).  The October 2011 VA examination report reflects that the Veteran does not have atherosclerotic cardiovascular disease, coronary artery disease, valvular heart disease, hypertensive heart disease, rheumatic heart disease, or any other heart disease other than diagnoses of Wolff Parkinson White syndrome and left bundle branch block.  The Veteran has not been diagnosed with congestive heart failure, cardiopmyopathy, or hypertension.

As there is no evidence of left bundle branch block during service or within one year of separation from service, and the only medical opinion, which is based upon an adequately supported rationale, is against this claim, service connection for left bundle branch block is denied.

In making the above determination, the Board has considered the Veteran's assertions.  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his heart disorder is related to active service.  A heart disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the onset and diagnosis of a heart disorder requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, although the Veteran's statements are competent evidence as to symptoms he experienced prior to service, while in service, and after service, his statements as to the cause or diagnosis of his current heart disorder do not constitute competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  


ORDER

Service connection for a heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


